Fourth Court of Appeals
                               San Antonio, Texas

                                     October 30, 2013

                                   No. 04-13-00617-CV

                         In the Interest of T.D. and R.B., Children

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-PA-00167
                   Honorable Charles E. Montemayor, Judge Presiding

                                         ORDER

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR LACK OF JURISDICTION. All pending motions are DENIED AS MOOT.

      It is so ORDERED on October 30, 2013.


                                                 ______________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the
said court on this 30th day of October, 2013.



                                                 Keith E. Hottle, Clerk